 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Union Local1557andGiant Foods ofChattanooga, Inc.-Meat Cutters,Butchers&FoodhandlersUnion No.405andGiant Foods of Chattanooga,Inc. Cases10=CP-136 and 10-CP-137March 20, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn October 21, 1974, Administrative Law Judge Da-vid S. Davidson issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thattheRespondents, Retail Clerks Union Local 1557,Nashville, Tennesee, and Meat Cutters, Butchers &Foodhandlers Union No. 405, Nashville, Tennessee,each shall take the action set forth in the said recom-mended Order.IThe Respondents' requests for oral argument are hereby denied as therecord, including the Respondents' exceptions and brief, adequately pre-sents the issues and the Respondents' positionsDECISIONSTATEMENT OF THE CASEDAVIDS.DAVIDSON,Administrative Law Judge:Pursuantto charges filed on April26, 1974,by Giant Foods of Chat-tanooga,Inc., against Respondents,a consolidated complaintissued on May 8, 1974, alleging that since on or about March27, 1974,Respondents have picketed the Charging Party'splace of business with an object of recognition or bargainingas representative of Charging Party's employees notwith-standing that Respondents are not certified as representativesof such employees and that such picketing has continued formore than 30 days without the filing of a representationpetition.The complaint alleges that Respondents thereby vi-olated Section8(b)(7)(C)of the Act. In their answer asamended during the hearing Respondents denied the com-mission of any unfair labor practices and raised certain af-firmative defenses.A hearing was held before me in Chattanooga, Tennessee,on May 29, 1974, and on June 2 and 3, 1974. At the close-ofthe hearing oral argument was waived and the parties weregiven leave to file briefs which have been received from theGeneral Counsel and Respondents.Upon the entire record in this case and from my observa-tion of the witnesses and their demeanor I make the follow-ing:FINDINGS ANDCONCLUSIONSITHE BUSINESS OF THE EMPLOYERGiant Foods of Chattanooga, Inc., hereinafter referred toas GFC, is a Tennessee corporation with its principal officeand place of business in the East Gate Shopping Center inChattanooga, Tennessee, where it is engaged in the operationof a single retail food store. The store opened for business onMarch 24, 1974. During its first 5 weeks of operation itsweekly gross receipts varied between approximately $44,000and $103,000 and averaged $69,000. GFC receives some pro-ducts directly from sources outside the State of Tennesseeincluding milk, chickens, beef, baked goods, and coffee. Inthe absence of any evidence to indicate that GFC's futureweekly gross receipts will vary materially from the averageweekly gross receipts during the first 5 weeks of its opera-tions, it is clear that the annual gross receipts of GFC willsubstantially exceed $500,000 and that GFC meets theBoard's jurisdictional standard for retail enterprises.' I findthat GFC is an employer engaged in commerce within themeaning of the act and that assertion of jurisdiction herein iswarranted.IITHE LABOR ORGANIZATIONS INVOLVEDRetail Clerks Union Local 1557, referred to hereinafter asLocal 1557, and Meat Cutters, Butchers & FoodhandlersUnion No. 405, referred to hereinafter as Local 405, are labororganizations within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The origin and operations of GFCMalone and Hyde, Inc., is primarily a large wholesale gro-cery distributor which supplies approximately 2,000 retailersin the South Central and Southeast portion of the UnitedStates and provides them various services as well as supplies.Most of the stores supplied by Malone and Hyde are in-dependently owned and operated, but approximately 50 areowned and operated directly by Malone and Hyde. BeforeMarch 10, 1974, Malone and Hyde owned and operated astore at the East Gate Shopping Center in Chattanooga,Tennessee, which traded under the name Giant Foods ofIMartin J.Baker, an individualproprietor, d/b/a Galaxy Theatre, etal,210 NLRB 695 (1974)217 NLRB No. 11 RETAIL CLERKS UNION LOCAL 1557America. The meat and delicatessen employees at the EastGate store were represented by Local 405, and the remainingstore employees were represented by Local 1557. BothUnions had agreements with Malone and Hyde.Sometime in early 1974,2Malone and Hyde decided tosell the East Gate store. According to Malone and Hyde'svice president in charge of retail food operations the decisionwas made because the East Gate store was not profitable.Shortly thereafter JohnMitchell,adivisional salesmanager for Malone and Hyde, telephoned Dorris Huey andtold him that the store was available for purchase. Huey wasa longtime acquaintance of Mitchell and several months ear-lier had asked Mitchell if he knew of any retail store for saleand had expressed interest in buying a store. Huey had pre-viously owned an-operated two other retail stores in Evans-ville, Indiana, and in Chaffee, Missouri. He had sold theChaffee store in May 1973, and in early 1974 was living inCape Girardeau, Missouri, where he had taken a job as astock clerk in a retail grocery store operated by the NationalTea Company where he performed routine stock-clerk func-tions. At some point either before or after his call to Mitchell,Huey had invested the proceeds of the sale of the Chaffeestore in land in Arkansas which he started to develop into amobile home park. According to Huey, he took the job inCape Girardeau in order to keep active during the wintermonths when work on the Arkansas land had to be sus-pended.When Mitchell, called Huey in January, Huey said hewould think it over and a few days later called Mitchell backto make arrangements to see the store. A few days later Hueyand his wife met Mitchell at the Malone and Hyde warehousein Nashville en, route to Chattanooga to look at the store. InNashvilleMitchell introduced Huey to John Moll, a vicepresident of Malone and Hyde, who was to handle the saleof the East Gate store. Mitchell then drove with the Hueysto Chattanooga where the Hueys inspected the store. Theythen returned to Nashville where the Hueys had a furtherconversation with Moll.In discussion with Moll either before or after the trip toChattanooga Huey and Moll discussed the condition of thestore and the terms on which it was being offered forsale.'The discussion was relatively brief, lasting less than anhour.Moll told Huey that Malone and Hyde wanted $195,-000 for store equipment and fixtures and would sell the stockin trade,,which he estimated as worth between $200,000 and$300,000, for whatever an inventory disclosed its value at thetime of sale, with the purchaser to assume no obligations ofMalone and Hyde. The premises were not owned by Maloneand Hyde but were leased, and Malone and Hyde wouldsublet to the purchaser. Moll informed Huey that Malone andHyde had contracts with Locals 405 and 1557.Moll showed Huey a profit and loss statement for the storewhich showed that the store had lost between $25,000 and$30,000 the previous year. Moll said that he believed that thereason the store was losing money was poor management and2All dates which appear hereafter were in 1974 unless otherwise in-dicated.3Mitchell descnbed a conversation before the trip to Chattanooga, andHuey described a conversation after it. As both descriptions contain sub-stantial similarities, I have concluded that they refer to the same conversa-tion whenever it occurred.5Ibetween two divisional outlets of Malone and Hydeaid the store. There was some discussion of labor costs,which the statement showed ran at about 10 percent of grossvolume of business. Huey stated that he believed that withproper management the store could make money and that hewould be perhaps interested in buying. He testified that thiswas based on his own impression when he inspected the storethat it was poorly managed and that labor costs could bereduced'Huey asked if it would be possible to buy the store if hecould raise $100,000, and Moll replied that Malone and Hydewould sell with that amount to be invested and would bewalling to finance the rest but would need a personal financialstatement from Huey.During this meeting Huey said he would need an'attorneyand asked for some guidance in choosing one. Moll recom-mended an attorney whom Huey subsequently retained torepresent him.'Huey testified that there was no discussionof how the transaction could be handled so that Huey mightavoid dealing with Locals 405 and 1557.6Huey returned to Cape Girardeau from Nashville andspoke with Richard Cates and Homer Ray about participat-ing with him in buying the East Gate store. Cates was thenmanager and Ray was head meatcutter at the National Teastore in Cape Girardeau. Huey told them he believed that itwould be a nice store if it was cleaned up and properlymanaged and that they could make money. Thereafter thethree of them and their wives went to Chattanooga to inspectthe store, and during the following week Huey arranged tomeet Moll while Moll was visiting a Malone and Hyde distri-bittion center at Sikeston,Missouri, to discuss the sale fur-ther.The Sikeston meeting was held on February 6 and lastedno more than an hour. Huey, Cates, and Ray presented Mollwith personal financial statements. Huey told Moll that theyhad assets but no cash and would be interested in buying thestore if they could have a year's time within which to liqui-date their assets and pay the $100,000 which had previouslybeen discussed as their investment in the store.' Either atthismeeting or by telephone shortly thereafter, Moll ap-pioved the sale with this arrangement.' The understandingwas that $100,000 was to be due 1 year from the date of thesale and the balance of the purchase price was to be due 5years after the date of the sale. Before agreeing to these termsMoll made no investigation of the financial statements fur-nished by the potential purchasers apart from reading them.During this Sikeston meeting, the terms of the lease and theAccording to Huey 8-1/2 percent of gross sales should have been suffi-cient to supply necessary labor to run the store and the figure shown in theprofit and loss statement was very high^Huey so testified. Moll initially testified that he had not recommendeda particular attorney to Huey but then agreed that he had done so after beingshown a deposition which he had previously given in a related court pro-ce$ding6Moll testified that he merely told Huey of the existence of the contractsand Huey made no response Mitchell testified that he could not recall anyconversation about the Unions when he was present with Huey and Moll.FAmong themselves at that point Huey, Cates, and Ray had agreed thatHuey would invest $50,000 and the others $25,000 each.sHuey testified that Moll said he would have to check and later notifiedhim that the arrangement was approved. Moll and Ray testified that Mollapproved the arrangement without indicating that approval came at a laterdate 6DECISIONSOF NATIONALLABOR RELATIONS BOARDpayments which would be required under it were also dis-cussed and Moll said he would have his lawyer draw up asublease.Homer Ray testified that at this meeting there was discus-sion of the Unions, that Moll said the Unions would beremoved from the store, that it had been done before, and thatthey had a lawyer who would assist them. According to Raythey discussed the fact that Malone and Hyde would termi-nate all its employees, that the store would close for 2 weeks,and that they would reopen without the Unions. Ray testifiedthat he understood that one way to get the Unions out wasto terminate the employees, close down, and then hire a newwork force. Cates initially testified that they did not discussthe employees or the Unions at this meeting, but later ex-pressed doubt whether anything was said about being boundby the union contracts at this meeting. Moll denied everdiscussing with Huey any means to get rid of the Unions.Shortly after the Sikeston meeting Huey, Cates, and Raymet to discuss the venture further. At that meeting Raydecided to withdraw from participation in the purchase andso informed Huey and Cates. According to Ray, at that meet-ing, they discussed the number of employees that would beneeded in each department and the wage rates they wouldhave to pay. Ray testified that they discussed hiring formerMalone and Hyde employees according to their ability,- andin the course of this discussion Huey said that they did notwant to hire a majority of the former Malone and Hydeemployees because it was the only way to keep the Unionsout.Cates testified that Huey had told him that he hadchecked with his lawyer and that they were not obligated tothe contracts with the Unions but that he never had anydiscussion with Huey about whether they would recognize orbargain with a union.' -After an unsuccessful effort to recruit Thomas Johnson, ameatcutter at the National Tea store, to replace Ray as aparticipant in the venture,10 Huey and Cates decided to gothrough with the purchase of the store without a third partici-pant and with Huey increasing his investment and interest.In late February Huey went to Chattanooga to start inter-viewing prospective employees and preparing to take over thestore.On or about February 16, Walter Rotchild, vice presidentin charge of retail food operations for Malone and Hyde, hadthe following letter sent to Locals 405 and 1557:This letter is to inform you that the Company hasmade arrangementsfor the sale of its Giant Food StoreatChattanooga, Tennessee. Under the terms of theproposed sale, the purchaser, who is Mr. Dorris A.Huey, did not assume any of Company's contractualobligations. At the present time, it is contemplated thatthe transfer of ownership will be made effective as ofMarch 10, 1974.9Huey testified before Ray and was not recalled to testify about theconversation with Ray and Cates after the Sikeston meeting. However, hegenerally denied concern over whether or not he would have to deal withthe Unions.10According to Johnson, in discussing the venture Cates told him that the-store was union but that by closing for 2 weeks and hiring a new crew theywould eliminate the UnionsWe aresorry to haveto terminate our interest in thisstore.It is not aprofitableoperationfor the Company,and we do notfeel weshouldcontinue to operate it undersuch circumstances.Eligible employees, of course, will be entitled to re-ceive vacation pay in accordance with-the contract uponthe closing of the store, and one months pension pay-ment will be made following termination of employ-ment. These employees are being informed of the closingand will also be advised of their provisions.,If you have any matter that you want to discuss withus inconnection with the shutdown of our operation,please let us know.Malone and Hyde also sent the following memorandum tothe employees at the East Gate store:The Company has made arrangements for the sale of ourstore in Chattanooga, Tennessee to Mr. Dorris A. Huey.At the present time, it is contemplated that the transferof ownership will be made effective as of March 10,1974.Eligible employees, of course, will be entitled to receivevacation pay in accordance with the contract upon clos-ing of the store, and employees' seniority will be ob-served. Those employees wishing to apply for transfer tothe Giant Food Store in Nashville are requested to givenotice by March 10, 1974.On March 10 an inventory was taken at the store, andHuey assumed control of the store. On the same date Maloneand Hyde terminated its employees at the store.-As of March 10 no money had been paid to Malone andHyde by Huey and Cates, no writtendocuments relating tothe sale of the store had been excuted, and GFC which wasto be the purchaser had not yet been incorporated. A weeklater on March 18, GFC received its charter. The corporatestock was divided between Huey and Cates, with Huey re-ceiving 75 percent.From March 10 until March 24, the store was closed. Thatperiod was utilized by GFC forcleaning, fumigation, repairs,and some physical alterations to the layout." The exteriorsign which had formerly read "Giant Foods of America" wasaltered by deleting the words "of America."12 Therepairsand changes in the store were paid for by GFC. During the2-week shutdown in addition to Huey and Cates GFC em-ployed approximately six employees for cleanup work, mostof whom had worked for Malone and Hyde. During theshutdown Huey and Cates continued to interview prospectiveemployees to work when the store reopened for business. Bythe time the store reopened on March 24 they had hired from65- to 67 employees, of whom substantially less than amajority had worked at the East Gate store before March10.13On the reopening day and prior thereto, Malone and11An exit was removed as an antishoplifting measure and some additionalaisles were created in the store.12Huey testified that GFC intends to add the words "of Chattanooga"at some future time Malone and Hyde operates other stores under the nameGiant Foods of America, but does not have exclusive rights to the nameGiant Foods RETAIL CLERKS UNION LOCAL 1557Hyde furnished some additional help to prepare for the open-ing and operate the store on the opening day.Since reopeningby GFC, there has been little change in theproduct line carried at the store.14GFC buys meat, dairyproducts, produce, and some other items from suppliers otherthan Malone and Hyde, but it buys most of its dry groceriesfrom Malone and Hyde. GFC utilizes a bookkeeping servicewhich Malone and Hyde offers to its retail customers for afee.GFC also buys its insurance from a Malone and Hydeoperated agency. GFC uses the same telephone number thatwas formerly used at the East Gate store, but has transferredthe account to its name. GFC pays directly for some of itspurchases from suppliers other than Malone and Hyde but anumber of its purchases from other sources are billed throughMalone and Hyde. GFC receives a weekly statement fromMalone and Hyde which includes a rental charge under thesublease with Malone and Hyde, charges for merchandisepurchased directly from Malone and Hyde during the previ-ous week, charges for merchandise purchased elsewhere butbilled through Malone and Hyde, and charges for accounting,insurance, and other services provided by Malone andHyde.15GFC prepares its own payroll and writes payrollchecks for employees on its own account, but its payroll taxreturns are prepared by Malone and Hyde's accounting serv-ice.Malone and Hyde is not responsible for any of the finan-cial obligations of GFC, and there is no arrangement underwhich Malone and Hyde has undertaken to make up for anylosses which may be sufferedby GFC.Malone and Hyde'sonly continuing obligation to GFC is under its sublease forthe premises.The lack of documents memorializing the sale and theobligations of Huey, Cates, and GFC continued beyond thereopening date of the store. On March 24, the day the storeopened,Huey and Cates completed applications for twoloans, from Malone and Hyde; one in the amount of $100,000to be repaid in 1 year with interest at the rate of 6 percent"add on," and the other in theamountof $300,000 to berepaid in 5 years at the same rate of interest.On April 3, Huey signed demand notes in the amount of$100,000 and $399,261.76. These notes were sent to him byMalone and Hyde that morning and he signed them withoutconsulting with his lawyer.16 On the same date Huey also13The record is not clear as to the exact number of former store em-ployees hired by GFC. Huey testified that he believed there were 15 formerEast Gate employees in the initial complement of GFC employees, that thetotal work force at the time of the hearing had been reduced to 40, that therehad been considerable turnover, and that most of the employees had notformerly worked at the store. A number of employment applications wereplaced in evidence as exhibits and a posthearing stipulation was submittedwhich has been received as Resp. Exh. 32. There is some inconsistencybetween what the exhibits received at the hearing and the posthearingstipulation purport to show, and it is not possible to give a clear picture ofemployment at the store from them, but nothing in them is in any essentialconflict with the testimony of Huey1413FC discontinued the sale of beer because of Huey's personal objectionto it.No other change in products was established.15One of the additional services provided by Malone and Hyde is acomputer ordering service which permits employees at the Chattanoogastore to order merchandise -from Malone and Hyde utilizing a computerterminal in the store. A weekly rental fee is charged for that.16On the same morning GFC and Locals 405 and 1557 appearedin a statecourt proceeding which arose out of the picketing which gave rise to thecomplaint in this case7signed the sublease for the premises when it was furnished tohim by his attorney.The amount of the two notes represented the agreed-uponcost of equipment, the value of the inventory in the store asof March 10, and an additional sum for stock to replenish theshelves which had been depleted in preparation for the open-ing of March 24. Nothing had been paid on either of the notesas of the time of the hearing in this case.At some point Malone and Hyde furnished GFC a bill ofsale which bears the date March 10, 1974, and was signed byJohn Moll. Moll had no clear recollection of when it wassigned and it appears from his testimony as to the procedurefollowed by Malone and Hyde, the surrounding circum-stances, and the uncertainty of both Moll and Huey that thebill of sale was not executed and given to GFC until April 3at the earliest. At some time prior to the close of the hearing,in this case the demand notes signed by Huey and Cates werereplaced by promissory notes.17One is in the amount of$110,900 payable in 1 year, which represented the initialinvestment promised by Huey and Cates with interest. Theother note is in the amount of $518,434.74 payable in 59 equalmonthlyinstallementsand is for the balance of the purchaseprice with interest. The 5-year note is secured by GFC'sequipment and inventory.According to Malone and Hyde Vice President Moll, overthe past 3 or 4 years Malone and Hyde has loaned money forthe purchase of approximately 50 retail stores, and there wasnothing unusual about the sale of the East Gate store to Hueyor the timing of the preparation of the sale documents. Hetestified that it is not possible to have all the documentsprepared and ready for execution on the date of the inventoryand that it normally takes from 30 to 60 days thereafter tocomplete and execute documents.2.Communications between the Unions and GFC beforereopeningof the storeOn or about February 27, Toney Cary, a representative ofLocal 1557, delivered to Huey the following letter signed bythe president of Local 1557:We are the bargaining- agent for the employees em-ployed by Giant Foods of America in Chattanooga. Wehave been advised that Giant Foods of America hasmade arrangements to sell you that facility.As the bargaining agent of the employees we are re-questing a meeting with you so as to determine whatchanges if any may be necessary in the union contractcovering these employees.On thefollowingday, February 28, Cary delivered a sec-ond letter with identical contents but signed by him on behalfof Local 405.Huey made no response at that time to either letter.On March 8, Cary delivered a further letter to Huey signedby him. That letter read:17 It is not clear from the record when these notes were executed, but itappears that they were executed sometime after Huey testified on the firstday of the hearing in this case. DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The letters hand delivered by myself from the MeatCutters Union and Retail Clerks Union, Local 1557 thatstated theyrepresentthe employees employed by GiantFoods of America in Chattanooga, we want to make sureyou understand that the Meat Cutters Union representsthemeat department employees and Retail ClerksUnion,,Local1557representstheotheremployees-grocery, produce and drug department em-ployees., [Sic.]Representatives from Malone and Hyde told us thatthey had informed you of the existing contracts and youwill find the exact bargaining units spelled out in eachcontract.On March 21, 1974, GFC sent letters to the two locals withthe following contents:This letter constitutes a formal response to your undatedletter handcarried by Mr. Toney Cary on February 28,1974, and your letter dated March 8, 1974. These letterswere directed to Mr. Dorris Huey. For purposes of thisresponse, Giant Foods of Chattanooga, Inc., stipulateshis agency.As you know, the Giant Foods of America store locatedin the Eastgate Shopping Center, Chattanooga, Tennes-see, has been sold in a bona fide sales transaction and thepresent ownership constitutes neither a successor nor analter ego.Accordingly, in view of the above plus the fact that no"certification year" doctrine may apply to this matter,and the employers good faith doubt that your organiza-tion represents an uncoerced majority in the unit vaguelyreferred to in your letter or in any other unit appropriatefor the purposes of collective bargaining,it is our posi-tion that it would be inappropriate to meet with yourrepresentatives at this time for the purposes suggested inthe referenced communications.UnionLocal 1557.On April2 these signs were-replaced with signs which read:Please Do NotPatronizeGiant FoodsRetail Clerks UnionLocal 1557AmalgamatedMeat CuttersLocal 405The latter signs were used until the picketing ended on May15.From March 27 through April 2 the following handbill washanded out by the pickets:TO THE CONSUMING PUBLICGiant Foods has changed hands. Loss of jobs, wages andbenefits below Union standards were brought to theChattanoogaareaby thenew ownersfrom up North.PLEASE DO NOTPATRONIZEGIANT FOODSUNFAIR TORetail Clerks Union,Amalgamated Meat .Cutters,Local 1557Local 405203 N. 110th Street918 Main StreetNashville, Tenn.Nashville, Tenn.THANK YOUFOR YOUR SUPPORTIt is respectfully requested that any further communica-tions, written or oral, from you to us be directed throughour counsel, Mr. Terry M. Brooks, 400 Union Street,Nashville, Tennessee 37219.3.The picketing at the East Gate store-On Wednesday, March 27, 3 days after the store reopened,at approximately 1 p.m. pickets appeared outside the storeand picketed with signs and passed out pamphlets. Amongthe pickets was Toney Cary. The picketing and handbillingcontinued from March 27 until May 15. The pickets patrolledin front of the store and spent most of their time there ascustomers went in and out. From time to time, however, theyleft the front and went to the rear of the store to talk totruckdrivers as they arrived at the store.Initially the picket signs -read:Please Do notPatronizeGiant FoodsUnfairRetail ClerksOn April 2 'one change was made in the handbill. Underthe words "Giant Foods" the phrase "East Gate, ShoppingCenter" was inserted in parentheses. The changed handbillwas distributed until May 15.On March 27 GFC sent telegrams to both locals protestingthe presence of the pickets at the store and charging that theywere interfering with GFC's business and engaging in harass-ment.Local 1557 responded by telegram denying the chargesmade by-GFC and asserting that the pickets were exercisingfirst amendment rights. The telegram, concluded:WE AGAIN REQUEST A MEETING FOR THE PURPOSE OF COLLEC-TIVE BARGAININGThe record does not show whether Local 405 received thetelegram sent to it by GFC or whether it responded to it.Concurrent with the beginning of the picketing of GFC'spremises Locals 405 and 1557 filed charges against GFC inCases 10-CA-10656 and 10-CA-10657. The charges wereidentical in content and alleged violations of Section 8(a)(1),(3), and (5) of the Act. As the basis of the charges they stated. RETAIL CLERKS UNION LOCAL 1557Since on or about February 16, 1974, and dates subse-quent thereto, the employer has refused to hire personsbecause of their Union obligation; refused to meet andbargain with the Union who, but for the employers ille-gal activities, represent a majority of the employees in anappropriate unit for collective bargaining.These charges were subsequently withdrawn withoutprejudice.According to counsel for the Respondents theywere withdrawn after consultation with counsel for the Gen-eral Counsel in the Atlanta Regional Office.B.Concluding FindingsThe General Counsel contends that a violation of Section8(b)(7)(C) has been established because neither of Respond-ent Unions was currently certified as a representative of em-ployees of GFC, because the picketing and communicationsbetween Respondents and GFC show a recognitional object,and because the picketing continued for more than 30 dayswithout the filing of a representation petition.Respondents contend that the picketing was not for a pros-cribed object but "was to publicize the labor dispute with theemployer, to protect hiring policies which were discrimina-tory and to protest the refusal of the employer GFC to recog-nize the exclusivebargainingrepresentative of theunit em-ployees." In support thereof Respondents contend that thetermination of the employees of Malone and Hyde was for adiscriminatory purpose, that the refusal and failure of GFCto hire former employees of Malone and Hyde was dis-criminatory, and that GFC was obligated as a successor torecognize and bargain with Respondents so that its refusal todo, so was an unfair labor practice.ConclusionsSection8(b)(7)(C)makes it an unfair labor practice for alabor organization:.. . to picketor cause to be picketed. . .any employerwhere anobject thereofis forcing or requiring an em-ployer torecognize or bargain with a labor organizationas the representative of his employees,or forcing orrequiring the employeesof an employer to accept orselect such labor organization as theircollectivebargain-ing representative,unless such labor organization is cur-rently certifiedas the representative of such employees.(C) where such picketing has been conducted without apetition under Section 9(C) being filed within a reason-able period of time not to exceed thirty days from thecommencement of such picketing .. . Provided further,That nothing in this subparagraph (C) shall be construedto prohibit any picketing or other publicity for the pur-pose of truthfully advising the public (including consum-ers) that an employer does not employ members of, orhave a contract with, a labor organization, unless aneffect of such picketing is to induce any individual em-ployed by any other person in the course of his employ-ment,not to pick up, deliver or transport any goods ornot to perform any services.9Here, on the surface, the elements of a violation of Section8(b)(7)(C) are readily established. GFC was a newly organ-ized corporation having no prior bargaining relationship withRespondents, and Respondents were not certified to repre-sentany employees of GFC. Picketing commenced on March27 and continued for more than 30 days without the filing ofany representation petition.Written communications deliv-ered to GFC during the month before the picketing beganclaimed that Respondents were bargaining agents for GFC'semployees and requested a meeting for purposes of determin-ing changes in the contracts between the Respondents andMalone and Hyde. After the picketing began, in response toGFC's telegraphic protest, Local 1557 again requested ameetingfor purposes of collectivebargaining.Contempo-raneous with the start of the picketing both locals filedcharges alleging that GFC refused to bargain with them inviolation of Section 8(a)(5). There is thus ample evidence toestablishprima faciethat an object of the picketing was toforce or require GFC to recognize or bargain with Respond-ents, and unless any of Respondents' affirmative defenses hasmerit, the General Counsel has sustained his burden of proofof the violation alleged in the complaint.teConceding that their "long-range objective" was to requireGFC to bargain with them, Respondents contend that it is thereasonably immediate objective of the picketing which mustbe considered and that that objective was "to publicize cer-tain labor disputes and unfair labor practices which wereongoingat that time and which were subject to unfair laborpractice charges filed by the UNION " However, neither thefacts in this case nor the law permits the distinction thatRespondents would draw. Quite clearly, Respondents' rea-sonablyimmediateobjective was to do more than publicizetheir disputes with GFC and the alleged unfair labor prac-tices.Their reasonablyimmediateobjective was to resolvetheir disputes and remedy the alleged unfair labor practices.Achievement of that objective required among other thingsimmediate recognition and bargaining."The questionremains,however, whether the object of pro-testing the alleged unfair labor practices and the object ofseeking to enforce a bargaining obligation of GFC as a succes-sor to Malone and Hyde remove the picketing from the pro-scription of Section 8(b)(7)(C). As to the former, theBoard'sdecision inInternational Hod Carriers; Building and Com-mon Laborers' Union of America, Local 840, AFL-CIO(Charles A. Blinne, d/b/a C. A. Blinne Construction Com-pany),130 NLRB 587 (1961), 135 NLRB 1153 (1962), isdirectly in point. There the Board concluded that the com-missionof unfair labor practices by an employer does notrelieve aunionof its obligation to file a timely petition if itengages inpicketing which has as an object recognition and18Respondents'contention that no violation may be found in the absenceof evidence that the picketing was aimed at GFC's employees is withoutmeritRespondents have not directly contended that the picketing fellwithin the publicity proviso to Sec. 8(b)(7)(C) and the evidence would notsupport sucha contention.SeeHotel,Motel & Club Employees' Union,Local 568,AFL-CIO (Restaurant Management, Inc),147 NLRB 1060, 1068(1964)19The distinctionRespondentswould draw differs from that between "theultimate object of almost all union activity" and the "reasonablyimmediateobjectives" of a particular picketing union referred to inPenello vRetailStore Employees Local Union No. 692, etc.,188 F Supp. 192, 201, affd 287F.2d 509 (CA 4), which Respondents cite. 10DECISIONS, OF NATIONAL LABOR RELATIONS BOARDbargaining.Rather,a union is required to file charges which,ifmeritorious,will result in delay in the processing of therepresentation petition and will,permit the union to continueits picketing without violating Section 8(b)(7) pending satis-factory resolution of the unfair labor practice charges.20Thus, the fact that the picketing here may have been intendedto protest alleged unfair labor practices of GFC cannot serveas a defense to the complaint if an object of the picketing wasalso recognition and bargaining,as was the case.Insofar as the briefs indicate and research reveals, theBoard has not previously decided whether a picketing by aunion asserting representation rights by virtue of a claimedsuccessorship constitutes picketing for recognition or bar-gaining within the meaning of Section8(b)(7).21Without necessarily deciding that all such picketing wouldviolate Section8(b)(7)(C)of theAct, itwould appear that inthe circumstances o1 this case it is difficult to distinguish theobjective of enforcing the claimed successorship obligation tobargain from the objective of remedying alleged unfair laborpractices.Here, the claim of successorship directly underliesthe charges of refusal to bargain filed and withdrawn byRespondents.Moreover,the claim of successorship as ad-vanced by Respondents rests heavily on their additional claimthatGFC discriminated against former Malone and Hydeemployees in hiring and that, but for such discrimination, amajority of the former Malone and Hyde employees wouldhave been hiredby GFC.22Thus, in this case the objectiveof enforcing the successor's alleged bargaining obligation isinseparable from the objective of protesting the alleged unfairlabor practices and must be rejected as a defense under therationale ofBlinne,described above.Indeed,were the opposite conclusion to be reached, itwould become necessary in this proceeding in order to deter-mine the merits of the successorship defense to decidewhether GFC committed unfair labor practices despite thefact that no complaint has been issued by the General Coun-sel.But pursuant to the Board'sTime Squaredoctrine '21 theBoard will not make such a determination absent acomplaint.24While theTime Squarecase was a representa-20 135 NLRB at 1163-67. ClLocal 259, International Union UnitedAutomobile, Aircraft and Agricultural ImplementWorkers of America,UAW, AFL-CIO (Fanelli Ford Sales, Inc),133 NLRB 1468 (1961)21 InNational Maritime Union ofAmerica, AFL-CIO (Overseas CarriersCorporation),174 NLRB 216 (1969), andUnited Industrial Workers of theSeafarersInternationalUnion of North America, Atlantic, Gulf Lakes andInlandWaters District,AFL-CIO(Fort Richmond Elevator Company,Inc),170 NLRB 1352 (1968), enfd 422 F 2d 59 (C.A. 5, 1970), successor-ship defenses were raised to 8(b)(7)(A) and 8(b)(7)(C) allegations.In eachcase the defense was rejected on its merits The Board did not considerwhether a meritorious claim of successorship would have constituted anadequate defense.22 The evidence does not disclose how many employees were formerlyemployed at the East Gatestoreby Malone and Hyde and how many ofthose employees were hiredby GFC.However, it does indicate that substan-tially less than a majority of the initial complement of GFC employeesformerly worked for Malone and Hyde and there is nothing to indicate thatGFC's complement differed materially in size from Malone and Hyde's. Onthis state of the record there does not appear to be a basis for findingsuccessorship in this case without a finding that GFC discriminated againstformer Malone and Hyde employees in hiringN.L.R B.v Burns Interna-tional Security Services, Inc,406 U.S 272 (1972),Spruce Up Corporation,209 NLRB 194 (1974),GreengateMall Inc, a subsidiary of the RouseCompany,209 NLRB 37 (1974);J.R Sousa & Sons, Inc,210 NLRB 982(1974).23Time Square Stores Corporation, 79NLRB 361tion case in which a party sought a determination that stnk-ers were unfair labor practice strikers,its rationale has notbeen limited to representation cases, and it has recently beenapplied to an attempt to attack the validity of the electionadvanced as a bar to recognitional picketing in an 8(b)(7)(B)proceeding.25The fact that here charges were withdrawnrather than dismissed as in the cited case is not material, forwhat is determinative is whether or not a complaint hasissued to give rise to a determination that there were unfairlabor practicesAccordingly, I conclude that the defensebased on the alleged successorship of Malone and Hyde mustbe rejected.26A furthercontention of Respondents stressed at the hear-ing but not in their brief is that the sale of the East Gate storetoGFC by Malone and Hyde was not bona fide and was asham. I find that the evidence fails to sustain this defense. , Tobe sure the record discloses a remarkably loose transaction,with brief negotiations,and possession of the store passing toGFC without the execution of any documents or the passageof any money to Malone and Hyde. But not only is theretestimony that this transaction was not unusual for Maloneand Hyde, but the testimony of Homer Ray and ThomasJohnson,both of whom considered participation in the trans-action and whose interests certainly appeared closer to thoseof Respondentsthan GFC,corroborates the essentials of thetestimony of Huey,Cates, and Malone and Hyde officials asto the nature of the transaction and its genuineness.Accord-ingly, I reject the defense that the sale was a sham,and I findthat Respondents violated Section8(b)(7)(C) of the Act asalleged in the complaint.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth in section III,above, occurring in connection with the operations of theEmployer herein involved,described in section I, above, have -a close, intimate,and substantial relationship to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and thefree flow thereof.24 It would be possible to find successorship as a matter of defense withoutconcludingthat GFC unlawfullyrefused to bargain,but in the circumstancesof this case the defense cannot be maintained without concludingthat GFCdiscriminated against former Malone and Hyde employees. CfHughes ToolCompany,104NLRB 31825Service Employees'International Union, LocalNo. 227, AFL-CIO (Chil-dren's Rehabilitation Center,Inc.),211 NLRB982 (1974).26Were themerits of the claim of discrimination to be reached I wouldcredit the disputed testimony of Ray and Johnson about statements madeat the Sikeston meeting and in conversation with Huey and Cates concern-ing the hire of employees and operating without a union. Although Moll,Huey, and Cates generally denied the substance of the testimony of Ray andJohnson in this regard and Ray's testimony showed him to have someanimus against Huey and Cates after withdrawing from the venture,I cannotbelieve that Huey and Cates were so little concerned about whether theUnions would continue to represent the employees of the storethat theynever discussed that topic among themselves Nor can I believe that Hueybelieved the labor cost factor had been too high on the one hand and hopedto reduce it but that nonetheless according to Cates he andHueyneverdiscussed the wage scales at the store before gcing to Chattanooga. RETAIL CLERKS UNION LOCAL 155711V THE REMEDYHaving foundthat Respondents have engaged in certainactivities which violatedthe Act,I shall recommend that theybe ordered to cease and desist therefrom and to take certainaffirmative action to effectuate the purposesof the Act.CONCLUSIONS OF LAW1,Giant Foods of Chattanooga,Inc., is an employer en-gaged in commerce or in an industry affecting commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2.RetailClerks Union Local 1557 and Meat Cutters,Butchers&Foodhandlers Union No. 405 are labor organiza-tions within the meaning of Section2(5) of the Act.3. By picketing at the East Gate Shopping Center store ofGiant Foods of Chattanooga,Inc., since on or about March27, 1974,with anobjectof forcing or requiring Giant Foodsof Chattanooga,Inc., to recognize or bargain with them asthe representatives of their employees,without being cur-rently certified as representatives of such employees andwithout filing petitions under Section 9(c) within a reasonableperiod of time, Respondents have engaged in unfair laborpractices affecting commerce within the meaning of Section8(b)(7)(C)and Section 2(6) and(7) of the Act.Upon thebasis of the foregoing findings of fact,conclu-sions of law,and the entire record,and pursuant to Section10(c;) of theAct, I herebyissue the following recommended:B."28Copies of said notices, on forms provided by the Re-gional Director for Region 10, after being duly signed by theirrespective authorized representatives; shall be posted by themimmediately upon receipt thereof, and be maintained by themfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by Respond-ents to insure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail sufficient copies of said notices to saidRegional Director for posting by Giant Foods of Chat-tanooga, Inc., if willing, at all places where notices to itsemployees or customarily posted.(c) Notify the Regional Director for Region 10, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.28 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notices reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pursu-ant to aJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDER27Respondents Retail Clerks Union Local 1557 and MeatCutters, Butchers & Foodhandlers Union No. 405, their of-ficers,agents,and representatives, shall:1.Cease and desist from: picketing or causing to be pick-eted, or threatening to picket or cause to be picketed, GiantFoods of Chattanooga, Inc., where an object thereof is forcingor requiring said Employer to recognize or bargain with themas the representatives, of its employees in violation of Section8(b)(7)(C) of the Act.2. 'Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post at their business offices and meeting halls copiesof the applicable attached notices marked "Appendix A.and27 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for allpurposes.WE WILL NOT picket or cause to be picketed GiantFoods of Chattanooga, Inc., with an object of forcing orrequiring Giant Foods of Chattanooga, Inc., to recog-nize or bargain with us as representative of its employeesin circumstances violative.of Section 8(b)(7)(C) of theAct.RETAIL CLERKS UNION LOCAL 1557APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed GiantFoods of Chattanooga, Inc., with an object of forcing orrequiring Giant Foods of Chattanooga, Inc., to recog-nize or bargain with us as representative of its employeesin circumstances violative of Section 8(b)(7)(C) of theAct.MEAT CUTTERS, BUTCHERS &FOODHANDLERS UNION No 405